Opinion filed March 10, 2011




                                          In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-10-00091-CV
                                       __________

             GILBERT ARSIAGA, SUBSTITUTE TRUSTEE, AND
                  BAC HOME LOANS SERVICING, LP

                                             V.

                                  VALENTE MENDES


                          On Appeal from the 161st District Court

                                    Ector County, Texas

                               Trial Court Cause No. B-129,159


                          MEMORANDUM                 OPINION
       Appellants, Gilbert Arsiaga, Substitute Trustee, and BAC Home Loans Servicing, LP,
and appellee, Valente Mendes, have filed a joint motion to dismiss this appeal pursuant to
TEX. R. APP. P. 42.1(a)(2). In the motion, the parties state that they “have now reached an
agreement to settle and compromise their differences in this appeal. Specifically, the parties
have agreed to bound [sic] by the Amended Temporary Orders entered by the trial court on
June 7, 2010, thereby disposing of the arguments made the basis of this appeal.” The parties
further request the court to render judgment effectuating the parties’ agreement pursuant to
Rule 42.1(a)(2)(A) by affirming the Amended Temporary Orders entered by the trial court on
June 7, 2010, and remanding this case to the trial court for further proceedings.
       Therefore, in accordance with the parties’ request, we affirm the Amended Temporary
Orders entered by the trial court on June 7, 2010, and remand this case to the trial court for
further proceedings.
       The joint motion to dismiss is granted, and the appeal is dismissed.


                                                     PER CURIAM



March 10, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2